Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  SPIRA FOOTWEAR, INC.,





                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-07-00007-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION
            Relator, Spira Footwear, Inc., filed a petition seeking a writ of mandamus against the
Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County, Texas.  Relator and
the Real Party in Interest, Andrew Krafsur, have since filed an agreed motion to dismiss the
mandamus proceeding on the ground that the matter has become moot.  See Tex.R.App.P. 42.1.  We
grant the motion and dismiss the mandamus proceeding.

February 1, 2007                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Ables, J., and Barajas, C.J. (Ret.)
Ables, J., sitting by assignment
Barajas, C.J. (Ret.), sitting by assignment